



EXHIBIT 10.54


CONSULTING AGREEMENT
This Consulting Agreement (the “Agreement”), effective as of October 4, 2019, is
made by and between Duke Energy Business Services, LLC, individually and/or
collectively, as appropriate, with Duke Energy Corporation and its subsidiaries
and affiliates (“Duke Energy”), and Frank Yoho (the “Consultant”) (collectively
referred to herein as the “Parties” and individually as a “Party”).
1.Scope. The Consultant will provide advice and consulting services to Duke
Energy on matters relating to the functions the Consultant performed while
leading Duke Energy’s natural gas business, as well as such other things, as may
be requested from time to time by the President of Duke Energy’s natural gas
business or his/her delegate (as such position may be restructured during the
Consulting Term, as defined in Section 4) (the “Services”). The Consultant will
perform all Services requested by Duke Energy in a competent manner using
reasonable care and diligence and will only interact or correspond with a
government or regulatory official at the request, and with the advance
permission, of Duke Energy.
2.Status as an Independent Contractor. The relationship of the Consultant with
Duke Energy will at all times be that of an independent contractor and not an
employee or agent. The Consultant will have no authority to (i) bind Duke Energy
or its related entities, or (ii) act, incur any liabilities or obligations, or
make any representations or warranties on its or their behalf. Nothing in this
Agreement will be construed to create a partnership, joint venture, agency or
employment relationship between Duke Energy and the Consultant. The Parties
acknowledge and agree that, during the Consulting Term (as defined below), the
Consultant will be available to provide up to 30 hours of Services per calendar
month, but, in no event, will the Consultant provide hours of Services in excess
of 20% of the hours the Consultant was providing Duke Energy in his capacity as
an employee of Duke Energy during the period preceding his retirement.
3.Fees and Reimbursement. During the Consulting Term, Duke Energy will pay the
Consultant a consulting fee of $10,000 per full calendar month (prorated for
partial calendar months) for Services requested by Duke Energy and provided by
the Consultant, with each monthly consulting fee payment being made to the
Consultant by the 30th day following the end of the applicable calendar month of
the Consulting Term. The Consultant will return to Duke Energy any Duke Energy
property (provided to him during the Consulting Term) in his possession at the
end of the Consulting Term. Duke Energy also will reimburse the Consultant for
actual, necessary, and reasonable out-of-pocket business-related expenses that
the Consultant incurs providing the Services requested by Duke Energy; provided,
however, that the Consultant must obtain Duke Energy’s consent prior to
incurring any such expense that exceeds $250. The Parties agree that, except as
specifically set forth in this Section 3, the Consultant shall be entitled to no
compensation or benefits from Duke Energy with respect to the Services, shall
not be eligible to participate in any employee benefit plans of Duke Energy in
connection with providing Services and shall not be credited with service or age
credit for purposes of eligibility, vesting or benefit accrual under any
employee benefit plan of Duke Energy.
4.Duration and Termination. This Agreement will commence on October 4, 2019 and
expire/terminate on October 3, 2020, unless earlier terminated pursuant to the
terms of this Agreement (the “Consulting Term”). This Agreement will be
terminated immediately upon the death or incapacity of the Consultant, and may
be terminated immediately, by the Consultant or Duke Energy for any reason, at
any time, upon the provision of written notice. In the event of the termination
of this Agreement, as of the time of termination, this Agreement will be of no
further


        

--------------------------------------------------------------------------------




force or effect, and no Party will have any liability to the other Party, except
that (i) Section 3 (solely with respect to any fees or expenses of the
Consultant for Services accrued or incurred on or prior to the date of
termination but not yet paid or reimbursed in full by Duke Energy in accordance
therewith) and Sections 6, 7 and 8 will survive such termination in accordance
with their terms (or, if no survival period is expressly set forth therein,
indefinitely); and (ii) nothing herein will relieve any party from liability for
any willful breach of this Agreement prior to its termination.
5.Taxes and Compliance. As an independent contractor, the Consultant is
responsible for all taxes associated with any payment he receives from Duke
Energy pursuant to this Agreement and will indemnify Duke Energy and related
entities and hold them harmless in any proceeding, lawsuit, claim or demand
pertaining to such taxes.
6.    Confidentiality. The Consultant may acquire or have access to confidential
and proprietary information of Duke Energy in performing the Services requested
by Duke Energy (the “Confidential Information”). Except to the extent not
permitted under applicable law or regulation, the Consultant will not, at any
time, without Duke Energy’s prior written consent, directly or indirectly, use
or disclose any Confidential Information for his benefit or the benefit of any
other person or entity. The Consultant’s obligations under this provision will
survive the expiration or termination of this Agreement and are in addition to,
and not in limitation of or preemption of, all other obligations of
confidentiality which the Consultant may have to Duke Energy and/or its
subsidiaries, affiliates or related entities. The Consultant will return all
Confidential Information to Duke Energy at the end of the Consulting Term.
The Consultant acknowledges that the Confidential Information is and at all
times remains the sole and exclusive property of Duke Energy and/or its
affiliates and that Duke Energy and/or its affiliates has the exclusive right,
title, and interest to its Confidential Information. No right or license, by
implication or otherwise, is granted by Duke Energy as a result of the
disclosure of Confidential Information under this Agreement.
7.Indemnity. The Consultant will indemnify and hold Duke Energy and its
subsidiaries, affiliates and related entities harmless from any and all claims,
demands, suits, actions, causes of action, damages, losses, injuries, costs and
expenses, including, but not limited to, attorneys’ fees, payments, judgments,
and any and all liabilities arising, or alleged to arise, in whole or in part,
from or out of, in any manner whatsoever, the willful misconduct or gross
negligence of the Consultant in performing the Services requested by Duke Energy
pursuant to this Agreement. Subject to the preceding sentence, Duke Energy
agrees to indemnify and hold the Consultant harmless with respect to the results
of any action taken based on the advice of the Consultant, including all losses
and damages resulting from any legal or regulatory action. This provision will
continue in full force and effect notwithstanding expiration or termination of
this Agreement.
8.Miscellaneous.


a)Applicable Law. This Agreement will be governed by, construed, and enforced in
accordance with the procedural and substantive laws of the State of North
Carolina, without regard to any applicable state’s choice of law provisions. Any
dispute, controversy or claim arising out of or relating to this Agreement will
be submitted to the state or federal court in North Carolina.


b)Severability. If any term or provision of this Agreement is deemed to be
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other terms and


2
        

--------------------------------------------------------------------------------




conditions of this Agreement will remain in full force and effect. If any term
or provision of this Agreement is deemed to be excessively broad in scope, it
will be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law then in effect.


c)Amendment. This Agreement may not be modified except by a written document
signed by both Parties. This Agreement constitutes the entire agreement between
the Parties and supersedes all previous communications, representations, and
agreements, oral or written, between the Parties with respect to the subject
matter of this Agreement.


d)Counterparts. This Agreement may be executed in counterparts, each of which
will be an original, but all of which together will constitute one and the same
agreement.


IN WITNESS THEREOF, this Agreement has been executed by the parties effective as
of the date set forth above.


CONSULTANT
DUKE ENERGY BUSINESS SERVICES, LLC



/s/ Frank Yoho                        /s/ Douglas F Esamann            
Frank Yoho                        Douglas F Esamann
Executive Vice President, Energy Solutions & President, Midwest and Florida
Regions and Natural Gas Business


9/24/2019                        9/25/2019                     
Date                            Date


3
        